DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:
Line 2, which recites “…wherein each of the plurality of collection units including…” should read “…wherein each of the plurality of collection units includes…”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 12-13, 16, 20-23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1).
Regarding claim 1, Gourronc discloses a device comprising:
a body (1);
6 and 7) fixed to the body and configured for moving the device a long a sea bed (page 9, [0018], lines 340);
a collection unit having an inlet opening (21) and a fluid channel (22) extending from the inlet opening (page 16, [0028], lines 631-633);
a transport pipe (22) fluidly connecting the fluid channel (page 19, [0033], lines 765-766) to a floating vessel, barge, or shore location (24) (page 19, [0033], line 772); and
a fluid conveyance unit (6, 7, 60, and 17) arranged in connection with the fluid channel and/or the transport pipe and configured to generate a flow from the inlet opening to the transport pipe.
Gourronc does not disclose that the device comprises an umbilical cable configured to supply the device with communication signals and a wireless communication unit configured for sending or receiving wireless communication signals, the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed. 
Morris et al teaches a remotely operated underwater vehicle (ROV) comprising an umbilical cable configured to supply the device with communication signals (page 2, [0021], lines 10-13) and a wireless communication unit configured for sending or receiving wireless communication signals (page 5, [0039]-[0040]), the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed (pages 12-13, [0099]; wherein the wireless communication unit is capable of being configured to carry the communication of direction information described on page 11, [0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc with the umbilical cable and wireless communication unit as disclosed by Morris et al for the benefit of redundancy in communication between a vessel and a Morris et al: pages 1-2, [0013]).
Regarding claim 9, Gourronc as modified above in view of Morris et al teaches that the umbilical cable is further configured to supply the device with at least one of electric power, hydraulic power, and pressurized fluid (Morris et al: page 2, [0021], lines 10-13).
Regarding claim 12, Gourronc as modified above in view of Morris et al teaches that the fluid conveyance unit is a pump (Gourronc page 18, [0031], lines 713-715).
Regarding claim 13, Gourronc as modified above in view of Morris et al teaches a sorting unit arranged in the fluid channel, the sorting unit configured to remove elements from the fluid flow (Gourronc: page 14, [0025], lines 564-566). 
Regarding claim 16, Gourronc discloses a method for removing sediments from a sea bed below a fish farm (page 1, [0002], lines 24-25), the method comprising:
placing a device (1) on the sea bed (see figure 1), the device comprising:
	a body (1);
	at least one propulsion unit (6 and 7) fixed to the body and configured for moving the device along a sea bed (page 9, [0018], line 340);
	a collection unit having an inlet opening (21) and a fluid channel (22) extending from the inlet opening (page 16, [0028], lines 631-633);
	a transport pipe (22) fluidly connecting the fluid channel (page 19, [0033], lines 765-766) to a floating vessel, barge, or shore location (24) (page 19, [0033], line 772); and
	a fluid conveyance unit (6, 7, 60, and 17) arranged in connection with the fluid channel and/or the transport pipe and configured to generate a fluid flow from the inlet opening to the page 4, [0009], lines 157-163; page 10, [0021], lines 397-399 and 406-407; [0022], lines 432-433; page 18, [0032], lines 713-715);
	generating a fluid flow by means of the fluid conveyance unit and flowing sediments from the sea bed into the inlet opening (page 4, [0009], lines 157-163; page 16, [0028], lines 631-633; page 18, [0032], lines 713-715); and
	moving the device by means of the propulsion unit (page 9, [0018], line 340; page 20, [0037], lines 833-835).
	Gourronc does not disclose that the device comprises an umbilical cable configured to supply the device with communication signals and a wireless communication unit configured for sending or receiving wireless communication signals, the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed.
Morris et al teaches a remotely operated underwater vehicle (ROV) comprising an umbilical cable configured to supply the device with communication signals (page 2, [0021], lines 10-13) and a wireless communication unit configured for sending or receiving wireless communication signals (page 5, [0039]-[0040]), the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed (pages 12-13, [0099]; wherein the wireless communication unit is capable of being configured to carry the communication of direction information described on page 11, [0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc with the umbilical cable and wireless communication unit as disclosed by Morris et al for the benefit of redundancy in communication between a vessel and a Morris et al: pages 1-2, [0013]).
	Regarding claim 20, Gourronc as modified above in view of Morris et al discloses a method comprising regulating the fluid flow from the inlet opening to the transport pipe (Gourronc: page 18, [0032], lines 713-715) and adjusting a vertical distance between the inlet opening and the sea bed (Gourronc: page 19, [0033], line 778; page 20, [0034], lines 794-795).
	Regarding claim 21, Gourronc as modified above in view of Morris et al teaches (Gourronc: figure 3) a method comprising receiving the fluid flow on a barge (Gourronc: page 19, [0033], lines 765-766).
	Regarding claim 22, Gourronc discloses a method for sea bed harvesting (page 1, [0002], lines 24-25) comprising:
	placing a device (1) on the sea bed (see figure 1), the device comprising:
		a body (1);
		at least one propulsion unit (6 and 7) fixed to the body and configured for moving the device along a sea bed (page 9, [0018], line 340);
		a collection unit having an inlet opening (21) and a fluid channel (22) extending from the inlet opening (page 16, [0028], lines 631-633);
		a transport pipe (22) fluidly connecting the fluid channel (page 19, [0033], lines 765-766) to a floating vessel, barge or shore location (24) (page 19, [0033], line 772); and
		a fluid conveyance unit (6, 7, 60, and 17) arranged in connection with the fluid channel and/or the transport pipe and configured to generate a fluid flow from the inlet opening to the transport pipe (page 4, [0009], lines 157-163; page 10, [0021], lines 397-399 and 406-407; [0022], lines 432-433; page 18, [0032], lines 713-715);
page 4, [0009], lines 157-163; page 16, [0028], lines 631-633; page 18, [0032], lines 713-715); and 
moving the device by means of the at least one propulsion unit (page 9, [0018], line 240; page 20, [0037], lines 833-835).
Gourronc does not disclose that the device comprises an umbilical cable configured to supply the device with communication signals and a wireless communication unit configured for sending or receiving wireless communication signals, the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed.
Morris et al teaches a remotely operated underwater vehicle (ROV) comprising an umbilical cable configured to supply the device with communication signals (page 2, [0021], lines 10-13) and a wireless communication unit configured for sending or receiving wireless communication signals (page 5, [0039]-[0040]), the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed (pages 12-13, [0099]; wherein the wireless communication unit is capable of being configured to carry the communication of direction information described on page 11, [0088]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc with the umbilical cable and wireless communication unit as disclosed by Morris et al for the benefit of redundancy in communication between a vessel and a remotely operated underwater vehicle, thus maintaining the communication link between two devices (Morris et al: pages 1-2, [0013]).
claim 23, Gourronc as modified above in view of Morris et al teaches a method comprising operating the device form a vessel (Gourronc: page 6, [0012], lines 219-220); and receiving the fluid flow on the vessel (Gourronc: page 19, [0033], lines 765-766). 
Regarding claim 27, Gourronc as modified above in view of Morris et al teaches a method comprising regulating the fluid flow from the inlet opening to the transport pipe (Gourronc: page 18, [0032], lines 713-715) and adjusting a vertical distance between the inlet opening and the sea bed (Gourronc: page 19, [0033], line 778; page 20, [0034], lines 794-795).

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1) and further in view of Collier (US-4464851-A).
Regarding claim 2, Gourronc as modified above in view of Morris et al teaches that a vertical distance between the inlet opening and the sea bed can be adjusted (Gourronc: page 19, [0033], line 778). Gourronc as modified above does not disclose that this is accomplished by an actuator. Collier teaches an underwater harvester comprising an actuator for adjusting the vertical distance of the device (column 5, lines 31-40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al with the actuator for adjusting a vertical distance of a device as disclosed by Collier for the benefit of using parts that are ordinary to one of ordinary skill in the art to accomplish such a task (Collier: “appropriate means,” column 5, lines 34-35), thus making the manufacturing process easier. 
Regarding claim 3, Gourronc as modified above in view of Morris et al teaches that the propulsion unit can move in relation to the body (Gourronc: “drive means,” “motor,” page 9, [0019], lines 364-366; page 10, [0020], line 376). Gourronc as modified above does not disclose that this is accomplished by an actuator. Collier teaches an underwater harvester comprising an actuator for controlling a motor (column 8, lines 66-68). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al with the actuator for driving a motor as disclosed by Collier for the benefit of using parts that are common to one of ordinary skill in the art to accomplish such a task (Collier: “appropriate means,” column 5, lines 34-35), thus making the manufacturing process easier. 
Regarding claim 6, Gourronc as modified above in view of Morris et al and Collier teaches the use of an actuator in an underwater harvester. Gourronc as modified above does not disclose the user of a controller. Collier further teaches an underwater harvester comprising a controller operable to control an actuator and propulsion unit (column 5, lines 29-40; column 19, lines 49-53). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al and Collier with the controller operable to control an actuator and propulsion unit as disclosed by Collier for the benefit of adjusting the vertical distance of an underwater harvester to any height desired by a user, and for adjusting its horizontal movement.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1) and further in view of Doyle (GB-1207906-A).
Regarding claim 4, Gourronc as modified above in view of Morris et al does not teach that the device comprises a sensor operable to measure a distance between the collection unit and the sea bed page 4, lines 20-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al with the sensor operable to measure a distance between the collection unit and sea bed as disclosed by Doyle for the benefit of allowing a user to determine if the position of the device is suitable for passing over potential obstacles (Doyle: page 4, lines 32-37).

Claims 5, 9, 14, 18, 19, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1) and further in view of Schilling et al (WO-2015001377-A1).
Regarding claims 5 and 14, Gourronc as modified above in view of Morris et al does not teach that the device further comprises a sonar configured for detecting obstacles on the sea bed or a camera arranged on the device. Schilling et al teaches a subsea crawler comprising a sonar device and a camera (page 4, lines 32-35). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al with the sonar device and camera as disclosed by Schilling et al for the benefit of providing means that aid in the navigation and positioning of the device (Schilling et al: page 4, lines 32-35).
Regarding claims 18 and 24-26
(claims 18 and 24) operating the device form the floating vessel comprising: receiving a signal from the device indicative of a position of the device on the sea bed, and in response to a change in the signal, operating the at least one propulsion unit on the vessel to follow a movement of the device,
(claim 25) operating the device from the vessel comprising: providing a signal from the vessel to the device, the signal indicative of a position of the vessel, and in response to a change in the signal, operating the at least one propulsion unit to follow a movement of the vessel, or 
(clam 26) providing a signal from the vessel to the device to operate the at least one propulsion unit to move the device on the sea bed 
Schilling et al teaches a subsea crawler positioning device that provides a signal to its position (a signal from the device) and receiving corrections (a signal from a vessel) if moved outside of safe routes, wherein the propulsion means are adjusted accordingly (page 4, line 35 — page 5, lines 1-7). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc as modified above in view of Morris et al with the positioning device that transmits a signal regarding the location of the device and receives a signal from a vessel to adjust the location of the device as disclosed by Schilling et al, such that:
the vessel receives a signal from the device indicative of a position of the device on the sea bed, and in response to a change in the signal, operating a propulsion system on the vessel to follow a movement of the device,
the device receives a signal from the device to operate the at least one propulsion unit to move the device on the sea bed, and
the device receives a signal from the vessel, the signal indicative of a position of a position of the vessel, and in response to a change in the signal, operating the at least one propulsion unit to follow a movement of the vessel. 
This would be advantageous by allowing a user to know the positioning of the device and to provide control over the navigation of the device (Schilling et al: page 4, lines 32-35), thus ensuring that the device is located in an ideal location and allowing the location to be altered as surface and seabed conditions change. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1) and Collier (US-4464851-A), and further in view of Doyle (GB-1207906-A).
Regarding claim 7, Gourronc as modified above in view of Morris et al and Collier teaches a device wherein a controller is operable to control an actuator. Gourronc in view of Morris et al and Collier does not teach that the device further comprises a sensor operable to measure a distance between the collection unit and the sea bed and to provide a signal indicative of the distance, and wherein the controller is configure to receive the signal and automatically control the actuator in response to the signal. Doyle teaches an underwater harvester comprising a sensor operable to measure a distance between the collection unit and the sea bed to provide a signal indicative of the distance (page 4, lines 20-37). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc in view of Morris et al and Collier with the sensor operable to measure a distance between the collection unit and sea bed as disclosed by Doyle, such that the controller receives the signal from the distance sensor and automatically controls the actuator in response. This would be advantageous for providing control Doyle: page 4, lines 32-37) and respond accordingly without requiring the action of a user, thus increasing the efficiency of the device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gourronc (EP-0534881-A1) in view of Morris et al (US-20170317765-A1) and Collier (US-4464851-A), and further in view of Schilling et al (WO-2015001377-A1). 
Regarding claim 8, Gourronc as modified above in view of Morris et al and Collier teaches a device wherein a controller is operable to control a propulsion unit. Gourronc in view of Morris et al and Collier does not teach that the device further comprises a sonar configured for detecting obstacles on the sea bed, and wherein the controller is configured to control the at least one propulsion unit in response to a signal from the sonar. Schilling et al teaches a subsea crawler comprising a sonar device (page 4, lines 32-35). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gourronc in view of Morris et al and Collier with the sonar device as disclosed by Schilling et al, such that the controller receives the signal from the sonar device and controls the propulsion unit in response. This would be advantageous for allowing the device to receive instructions regarding navigation and positioning of the device (Schilling et al: page 6, lines 29-31) and respond accordingly without requiring the action of a user, thus increasing the efficiency of the device.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 11-12, the prior art all failed to show either alone or in combination a device for removing or harvesting items from a sea bed comprising a plurality of collection units, each including a respective fluid channel extending from a respective inlet opening, wherein a transport pipe is fluidly connecting the plurality of fluid channels to a floating vessel, barge, or shore location, along with the other details of the claims. 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive because Morris et al teaches “a wireless communication unit configured for sending or receiving wireless communication signals, the communication signals being for operating the device from the fluidly connected floating vessel, barge or shore location to control the propulsion units to move the device on the sea bed. Morris et al explicitly discloses “a wireless communication unit configured for sending or receiving wireless communication signals” (page 5, [0039]-[0040]). Morris et al further discloses that the ROV can receive communication signals for operating the device from a vessel via a computer system (page 4, [0030]; page 11, [0088]). Morris et al additionally discloses that the computer’s instructions may be executed by wireless communication interfaces (pages 12-13, [0099]). Morris et al therefore discloses a wireless communication unit configured for sending or receiving wireless communication signals, wherein the wireless communication signals can be for operating the device from a connected vessel to move the device. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L BARLOW/Primary Examiner, Art Unit 3644